 Case 4:19-cv-04193-KES Document 36 Filed 08/31/20 Page 1 of 2 PageID #: 319




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


JEFFREY CHURCH,                                       4:19-CV-04193-KES

                    Plaintiff,

       vs.                                    ORDER ADOPTING STIPULATION

STACE NELSON, Senator of the 19th
District of the South Dakota Senate,
individual and official capacity,

                    Defendant.




      Plaintiff, Jeffrey Church, and defendant, Stace Nelson, entered into a

joint stipulation. Docket 34. Under the terms of the stipulation, the parties

agree and acknowledge that the terms of the stipulation are a compromise, and

neither the fact that the joint stipulation was reached nor the specific terms of

the stipulation shall be construed as a finding or conclusion on the merits of

any party’s claim or defense(s) thereto or as a basis to assert that either party

has prevailed on the merits. Docket 34 ¶ 10. The court adopts the joint

stipulation of the parties (Docket 34). Thus, it is

      ORDERED:

      1. The Stace Nelson Facebook Page shall

      (www.facebook.com/SenatorStaceNelson) remain unpublished and
Case 4:19-cv-04193-KES Document 36 Filed 08/31/20 Page 2 of 2 PageID #: 320




    inaccessible to public view for the duration of the above entitled litigation

    or until otherwise ordered by the Court.

    2. The contents of the Stace Nelson Facebook Page and administrative

    settings shall not be altered, edited, or changed in any way, unless as

    may be necessary for password-related changes which may be completed

    upon consultation with opposing counsel.

    3. The motion for preliminary injunction (Docket 3) is denied as moot.

    Dated August 31, 2020.

                                    BY THE COURT:


                                    /s/   Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                      2
